COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         Kevin Cook v. Monaghan Medical Corporation

Appellate case number:       01-19-00121-CV

Trial court case number:     2016-68279

Trial court:                 333rd District Court of Harris County

       Appellant, Kevin Cook, has filed a notice of the appeal of the trial court’s final
judgment, signed on January 18, 2019. Appellant also has filed a motion to extend the
time to file his appellant’s brief.
       A clerk’s record was filed in this appeal on June 4, 2019. However, a reporter’s
record has not been filed.1 Because the appellate record is not yet complete, appellant’s
brief is not yet due. See TEX. R. APP. P. 34.1 (providing appellate record consists of
clerk’s record and, if necessary to appeal, reporter’s record); 38.6 (providing date to file
appellant’s brief is later of date clerk’s record or reporter’s record is filed). Accordingly,
appellant’s motion to extend time is dismissed as moot.
       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually          Acting for the Court

Date: __July 9, 2019__



1
       On June 5, 2019, the Clerk of this Court notified appellant that the court reporter had not
       filed a reporter’s record because appellant had not requested preparation of a reporter’s
       record and had not paid, or made arrangements to pay, the fee for preparation of the
       record. See TEX. R. APP. P. 37.3(c). The Clerk also notified appellant that unless he
       provided proof that he had paid, or made arrangements to pay, for the reporter’s record,
       or is entitled to proceed without payment of costs by July 5, 2019, the Court might
       consider the appeal without a reporter’s record.